Reeves, Associate Justice.
The record in this case was submitted with case Ho. 364, entitled Mack Miller v. The State, which was an application for bail on habeas corpus.
The District Court dismissed the writ because it appeared to be a second application, and that there had been an appeal from the decision upon the first writ.
The case No. 363 appears to have been a motion to reduce the amount of bail required of appellant, and seems to have been made in the case of The State v. Mack Miller, *580who was jointly indicted with Samuel Provine on a charge of murder.
The court sustained objections to the motion on substantially the grounds interposed to the habeas corpus in case Ho. 364, and refused to reduce the bail, and Miller appealed.
The action of the court dismissing the motion is not a final judgment from which an appeal may be taken. The judgment, being in its nature interlocutory, would not bar another motion for the same purpose in term time, and, on showing good cause, the court would not be concluded from reducing the bail by reason of its action on the former motion or the action of the Supreme Court upon •the application for the writ of habeas corpus.
In the case Ho. 364 it is held that the judgment of this court in appeals under habeas corpus is final and conclusive on the first application.
The judgment on habeas corpus and the effect given to it do not apply to the motion in this case. But because the judgment of the District Court on the motion is not subject to revision by this court, the appeal is dismissed.
Dismissed.